Laughlin, J.:
This appeal presents no question with respect to the Statute of Limitations, but otherwise the facts and questions involved are the same as those presented on the appeal in the action by Leon Mitchell against the same defendant (170 App. Div. 452), argued and decided herewith, and, therefore, for the reasons assigned in the opinion in the other case the judgment herein should be reversed and an interlocutory judgment entered for an accounting, with costs to appellant to abide the event.
Ingraham, P. J., Clarke, Scott and Smith, JJ., concurred.
Judgment reversed and judgment ordered for an accounting, with costs to appellant to abide event. Order to be settled on notice.